Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-54 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 48 recites “urging fluid from the first microfluidic channel into the second microfluidic channel” and also recites “second fluid is at least partially urged to enter the first microfluidic channel”. The specification and drawings only describe urging fluid from the second microfluidic channel into the first channel and second fluid is urged to enter the first microfluidic channel.  In view of specification and drawings, it appears that recitation “urging fluid from the first microfluidic channel into the second microfluidic channel” is a mistake which should be “urging fluid from the second microfluidic channel into the first microfluidic channel”. For examination purposes, claim limitation in question is taken to recite “urging fluid from the second microfluidic channel into the first microfluidic channel”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 39, 44, 45, 51, 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 recites the limitation "the first fluidic droplets" in line 2.  There is insufficient antecedent basis for multiple first fluidic droplets in the claim.
Claim 44 recites the limitation "the second droplet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the droplet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the carrying fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitation "the second droplet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 recites the limitation "the droplet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 recites the limitation "the carrying fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 36-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw (GB 2453534) in view of Viovy et al (20080023330) and further in view of Ramsey (5858195).
Regarding claim 36, in making and/or using the device of Shaw, Fig 1a-1d, one would perform the steps of providing a microfluidic system comprising a first microfluidic channel 4 and a second microfluidic channel 12 contacting the first microfluidic channel at an intersection; providing a first fluidic droplet 10 in the first microfluidic channel and a second fluid 15 in the second microfluidic channel, interface (curved surface of 15 in Fig 1b), and applying an electric field (through electrode 13 and second fluid) to cause the second fluid to enter the first fluidic droplet in the first microfluidic channel.
Shaw fails to disclose flow impetus of for fluid flow caused by applying an electric field by two electrodes at the intersection. Viovy, Para 227, Fig 9,10, discloses merging two droplets at an intersection by applying two electrodes 4,4 about the intersection.  
It would have been obvious to a person having ordinary skill in the art before the invention date of the claimed invention to have provided the device disclosed by Shaw with electric field generated by two electrodes about the intersection as taught by Viovy art-recognized functionally equivalent substitute fluid coalescing electric field generator yielding predictable results of providing impetus for merging of two fluids.
Shaw as modified fails to disclose second fluid flow amount controlled by voltage applied. Ramsey, (col 3, line 7-12) teaches fluid manipulation in microfluidic channels by controlling electric field which provide motive force to the fluid wherein the electric field and thus flow amount can be adjusted by voltage variation (col 13 line 10-17).
It would have been obvious to a person having ordinary skill in the art before the invention date of the claimed invention to have provided the device disclosed by Shaw as modified with a variable voltage induced electric motive field as taught by Ramsey in order to provide adjustable coalescence ratio.
As to claim 37, the forming of droplet (mixed droplet 10 at intersection) from inlet of 12 would necessarily involve applying pressure to the second fluid contained within the second microfluidic channel sufficient to cause at least a portion of the second fluid to enter the first fluidic droplets.
As to claim 38, the first fluidic droplet 10 is completely surrounded (Fig 1d) by the carrying fluid (from inlet of 4).
As to claim 39, the first microfluidic channel 14,4 contains an inlet portion (inlet of 14) and an outlet portion  (outlet of 14) relative to the intersection for carrying the first fluidic droplets (device used for multiple droplets, abstract).
As to claim 40, the second microfluidic channel 12 contains only an inlet portion  (inlet of 12) relative to the intersection for carrying the second fluid.
Claim(s) 41, 42, 44-49, 51-54 is/are rejected under as being unpatentable over Ismagilov et al (20060003439) in view of Viovy et al (20080023330).
Regarding claim 41, in making and/or using the device of Ismagilov, Fig 3, one would perform the steps of: providing a microfluidic system comprising a first microfluidic channel (with plugs 7) and a second microfluidic channel (vertical channel) contacting the first microfluidic channel at an intersection; providing a first fluid 7 in the first microfluidic channel and a second fluid 13 in the second microfluidic channel, wherein the first fluid and the second fluid contact each other at least partially within the intersection to define a fluidic interface; and urging the second fluid to enter the first microfluidic channel (flow inducing electric field, Para 77), wherein, when a first electric field condition(flow inducing electric field) is applied, the second fluid is at least partially urged to enter the first microfluidic channel (to form merged  droplet 10), and when a second electric field condition (application of flow inducing electric field or after stopping of electric field application) is applied, the second fluid is at least partially prevented from entering the first microfluidic channel (due to first fluid already present in first channel and lack of flow inducing electric field).
Ismagilov fails to disclose flow impetus of for fluid flow caused by applying an electric field by two electrodes at the intersection. Viovy, Para 227, Fig 9,10, discloses merging two droplets at an intersection by applying two electrodes 4,4 about the intersection.  
It would have been obvious to a person having ordinary skill in the art before the invention date of the claimed invention to have provided the device disclosed by Ismagilov with electric field generator generated by two electrodes about the intersection as taught by Viovy as an art-recognized functionally equivalent substitute fluid flow inducing electric field generator yielding predictable results of providing impetus for fluid flow.
As to claim 42, the first fluid is present within the first microfluidic channel as a plurality of droplets (plugs 7 are seen as “droplets”) contained within a carrying fluid.
As to claim 44, wherein the second droplet 13 is urged into a droplet 7 of the first fluid contained within a carrying fluid contained within the first microfluidic channel ( to form 10). 
As to claim 45, Ismagilov fails to disclose droplets 7 of the first fluid is completely surrounded by the carrying fluid. Viovy, Fig 9,10  teaches merging droplets wherein the droplets are completely surrounded by carrier fluid.
It would have been obvious to a person having ordinary skill in the art before the invention date of the claimed invention to have provided the device disclosed by Ismagilov with droplets completely surrounded by carrier fluid as taught by Viovy in order to facilitate movement of the droplets thought the channel.
As to claim 46, the first microfluidic channel (with plugs 7) contains an inlet portion (left end) and an outlet portion (right end) relative to the intersection for carrying the first fluid.
As to claim 47, the second microfluidic channel contains only an inlet portion (lower portion for 8 and 6 inlet ports)relative to the intersection for carrying the second fluid.
Regarding claim 48, in making and/or using the device of Ismagilov, Fig 3, one would perform the steps of: providing a microfluidic system comprising a first microfluidic channel (with plugs 7) and a second microfluidic channel (vertical channel) contacting the first microfluidic channel at an intersection; providing a first fluid 7 in the first microfluidic channel and a second fluid 13 in the second microfluidic channel, wherein the first fluid and the second fluid contact each other at least partially within the intersection to define a fluidic interface; channel (flow inducing electric field, Para 77), wherein, when a first electric field condition(flow inducing electric field) is applied, the second fluid is at least partially urged to enter the first microfluidic channel (to form merged  droplet 10), and when a second electric field condition (application of flow inducing electric field or after stopping of electric field application) is applied, the second fluid is at least partially prevented from entering the first microfluidic channel (due to first fluid already present in first channel and lack of flow inducing electric field).
Ismagilov fails to disclose flow impetus of for fluid flow caused by applying an electric field by two electrodes at the intersection. Viovy, Para 227, Fig 9,10, discloses merging two droplets at an intersection by applying two electrodes 4,4 about the intersection.  
It would have been obvious to a person having ordinary skill in the art before the invention date of the claimed invention to have provided the device disclosed by Ismagilov with electric field generator generated by two electrodes about the intersection as taught by Viovy as an art-recognized functionally equivalent substitute fluid flow inducing electric field generator yielding predictable results of providing impetus for fluid flow.
As to claim 49, the first fluid is present within the first microfluidic channel as a plurality of droplets (plugs 7 are seen as “droplets”) contained within a carrying fluid.
As to claim 51, wherein the second droplet 13 is urged into a droplet 7 of the first fluid contained within a carrying fluid contained within the first microfluidic channel ( to form 10). 
As to claim 52, Ismagilov fails to disclose droplets 7 of the first fluid is completely surrounded by the carrying fluid. Viovy, Fig 9,10  teaches merging droplets wherein the droplets are completely surrounded by carrier fluid.
It would have been obvious to a person having ordinary skill in the art before the invention date of the claimed invention to have provided the device disclosed by Ismagilov with droplets completely surrounded by carrier fluid as taught by Viovy in order to facilitate movement of the droplets thought the channel.
As to claim 53, the first microfluidic channel (with plugs 7) contains an inlet portion (left end) and an outlet portion (right end) relative to the intersection for carrying the first fluid.
As to claim 54, the second microfluidic channel contains only an inlet portion (lower portion for 8 and 6 inlet ports)relative to the intersection for carrying the second fluid.
Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753